FILE COPY




                             IN THE SUPREME COURT OF TEXAS
                                       -- -- -- --


NO. 17-0439
                                                 §
                                                 §
 GARY RAMSEY AND SANDRA                                                     Henderson County,
                                                 §
 RAMSEY
                                                 §
 v.                                                                               12th District.
                                                 §
 CATERPILLAR, INC.
                                                 §


                                                                               October 20, 2017

         Petitioners' petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.


                                        

         I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
         It is further ordered that petitioners, GARY RAMSEY AND SANDRA RAMSEY, pay
 all costs incurred on this petition.
         WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 30th day of November, 2017.



                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk

       11/30/2017